Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
The claim objections are withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 112 - Indefinite
The claim rejections under 35 U.S.C. 112(b) are withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 are withdrawn in light of the claim amendments.

Allowable Subject Matter
Claims 1-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance.
The paper by Armstrong entitled “Earth to deep space optical communications system with adaptive tilt and scintillation correction by use of near Earth relay mirrors” teaches a adaptive optics at the ground station”; FIG. 1: “ground station with laser uplink and adaptive optics for tropospheric compensation”), wherein the pre-correction at least partially negates the measured wavefront distortion caused by travel through the atmosphere to improve the wavefront of the uplink beam arriving at the communication satellite after propagating through the atmosphere (FIG. 1: “ground station with laser uplink and adaptive optics for tropospheric compensation”; FIG. 1 caption: “The atmospherically compensated uplink communication beam is transmitted to the orbiting relay …” ); wherein the transceiver is configured to receive the reference beam originating from a guidestar satellite formed by a separate man-made object appearing, from a point of view of the 
Wavefront of the uplink beam is distorted.
Armstrong also teaches the use of adaptive optics and to compensate for aberration in a turbulent atmosphere.  See also p 1087, left col., first para: 
Propagation of an optical beam through the irregular atmosphere significantly distorts the signal, requiring correction schemes …  Adaptive optics have been used successfully to correct some propagation effects … These correction schemes require an optical reference source that is very near the target direction.  For example, artificial guide stars (AGSs) have been used successfully for correction of distortions …
See also FIG. 1 (“turbulent atmosphere”) and the caption of FIG. 1:
The beam from the laser that is slightly offset from the relay mirror (compensating for aberration) propagates down to the Earth giving a reference for the adaptive optics at the ground station.
Wavefront Sensor.
Armstrong teaches to transmit a reference signal to the Earth-based transceiver, and to use that reference signal to adjust adaptive optics to compensate for atmospheric distortion in the uplink transmissions.  See also the caption of FIG. 1, which states:
The beam from the laser that is slightly offset from the relay mirror (compensating for aberration) propagates down to the Earth giving a reference for the adaptive optics at the ground station.
Clearly there is a sensor for the reference signal in the Earth based transceiver.  
A distance in front of the communication satellite.
Regarding the reference beam originating “a distance in front of the communication satellite”, Armstrong teaches a slight offset as cited in the claim.  See also p 1088, left col, last para:
The reference source is slightly separated from the relay mirror to allow for aberration caused by relay-ground station relative motion.

US 2002/0196506 (Graves) teaches an optical communication system that can be used with a satellite and which uses a wavefront sensor to adjust adaptive optics in response to a reference beam from a satellite.  See, for example, [0039]:
[0039] Referring now to FIG. 4, the free-space optical data transmission system S has only a single adaptive optics system (wavefront sensor WFS and deformable mirror DM) on the left-hand transceiver 10, although it is the same or substantially similar to the adaptive optics system provided with the transceiver 10 of FIG. 2. While this embodiment of FIG. 4 may be used for bidirectional data transmission, it is not as well suited to do so as the embodiments of FIGS. 2 and 3 but rather is more appropriate for unidirectional data transmission, such as from a transceiver 10 on the ground to a transceiver 10' in a satellite. The transceiver 10' has a transmitter T' for transmitting a probe beam of light L' that preferably is of a different wavelength than the data-encoded light L for readily distinguishing therebetween. The wavefront sensor WFS responds to the light L' for compensating for aberrations by controlling the deformable mirror DM to correct, in advance, the data-encoded light L being transmitted by transmitter T through telescope 14 to telescope 14' where it is received by receiver R'. With this arrangement the receiver R' may be a simple optical fiber for detecting the light intensity. Again, it is preferred that the mirror M of transceiver 10 be conjugationable for establishing the most desirable location of the deformable mirror conjugation C. If the data transmission system S of FIG. 4 is used between earth and a satellite with a transceiver 10' on the satellite, all of the aberrations will occur in the atmosphere nearer the earth-bound transceiver 10 and theretofore the conjugation C would be located close to transceiver 10.

US 2006/0024061 (Wirth) teaches communication between optical transceivers.  See, for example, [0003]:
[0003] The present invention relates to an improved bi-directional laser communications link between two optical transceiver platforms employing improved wavefront sensing (WFS) compensation mechanisms as a way of and a means for producing the highest possible resolution at the focal plane or maximizing the power into a communications fiber, and eliminating the physical misalignment between the communications fiber and the wavefront sensor, so as to improve communication link performance.
See, for example, FIG. 1A and [0068] regarding communication between aircraft and satellites:
[0068] FIG. 1A is a schematic representation of an aircraft in communication with a space communication satellite by way of a free-space optical (FSO) laser communication system link, wherein various communication platform parameters are defined for use in modeling the atmospheric channel and the performance of the FSO laser communication system, including the altitude of the aircraft, the velocity of the aircraft, and the altitude and orbital path of the satellite, wherein the aircraft altitude determines the starting point of the communication link path, the aircraft velocity sets the rate at which the laser beam translates through the atmosphere, and the satellite altitude and path determine the apparent slew rate of the transmitted laser beam; 
It also teaches the use of wavefront sensors with reference signals.  See, for example, [0026]:
[0026] Also, in general, some kind of reference wavefront is required for any type of wavefront measurement system, regardless of whether used as part of an OA subsystem in an FSO laser communication system, or some other kind of instrument or system. In any of the wavefront sensor configurations described above, the concept of the "reference wavefront" may be defined. In a phase-shifting interferometer, that reference wavefront is created by the physical surface of the reference flat or sphere used to form the interferometer. For a Hartmann wavefront sensor as described for example, in Applicant's U.S. Pat. No. U.S. Pat. No. 6,631,991, incorporated herein by reference as if set forth fully herein, the reference takes the form of the stored locations of the Hartmann spots for each subaperture when the selected reference wavefront is input. The WFS control loop drives the spots toward these reference spot positions within each subaperture. In an ideal system, these subaperture reference positions would all be zero. In any real system, the null positions differ from zero. Typically, these positions are defined by causing a "perfect" plane wavefront to enter the WFS and recording the observed positions of the spots. This effectively calibrates the WFS reference positions so that the output of each subaperture is very close to zero in each axis when a plane wave is presented to the sensor. For many applications of wavefront sensing, the generation of this reference wavefront and its introduction into the wavefront sensor present significant difficulties.

US 2009/0324236 (“Wu”) teaches an optical, free space communication system with stabilization. The system shown at FIG. 2B includes a FSM 223, a controller 229, and a sensor 227 providing an input to the controller 229. See, for example:
[0055] FIG. 2B shows a block diagram of satellite telescope subsystem (STS) 200A, used according to one embodiment. STS 200A includes an optical receiver 211 that receives an optical signal 211A from other satellite and produces an output 211-B. Output 211B is sent to Point-Ahead Mirror (PAM) 221 that reflects the signal to mirror 221 A. Mirror 221A reflects signal 211C to mirror 221C that in turn reflects signal 211C to Fast Steerinc Mirror (FSM) 223. FSM 221 transmits signal 211C via a gimbaled telescope 225 as output 225B.

[0057] STS 200A further includes acquisition and tracking sensors 227 (or module 227) used for tracking the signal 225A source. Module 227 acquires beacon signal 225C from gimbaled telescope 225. Module 227 produces an output 227A that is sent to a point and stabilization controller 229 (or controller 229).

[0058] Controller 239 produces fine steering commands that are sent to FSM 223; and coarse steering commands that are sent to the gimbaled telescope 225. The gimbaled telescope 225 in conjunction with FSM 223 operates as an optical line of sight (LOS) correction device. Targeting, surveillance, and laser-based communication systems use LOS stabilization systems to compensate for vehicle motion, vibration, and drift so that images formed are not blurred.

[0059] Based on signal 227A, controller 229 produces a coarse steering command (or control signal) 2239A for steering gimbaled telescope 225 to cover the field-of-regard. Controller 229 also produces a control signal (coarse steering command) 229B that is used to control the movement of FSM 223. Gimbal off-load commands 229D are provided for off-loading the FSM motion during fine tracking. Controller 229 also provides output 229C to module 231 that generates a point-ahead steering signal 231 A, which is used to control PAN 221 so that a laser beam can be accurately pointed at a moving target (aircraft 104, FIG. 1A). In one embodiment, module 231 uses a Kalman filter to determine a point-ahead signal and the process and system for determining output signal 231A is described below in detail with respect to FIGS. 3-4E.
See also FIG. 2B which teaches a controller 229 receiving a feedback signal from an optical sensor 227.
US 4,227,077 (“Hopson”) teaches optical tracking including a mirror 24, a detector 26, and a controller for rotating and tilting the mirror 24 using a drive unit 55. 
US 7,860,344 (“Fitzpatrick”) teaches optical communication and tracking. FIG. 1 illustrates a sensor 106, and actuator 108 for controlling the orientation of the sensor 106, and a controller 110. However, there does not appear to be teachings PIF sensor, or a nutator, or the controller receiving the feedback discussed above.
US 2014/0021329 (“Spickermann”) teaches an optical steering system including a sensor 130 and controller 120 for controlling a mirror module 110. However, the art does not teach a PIF sensor, or a nutator, or the controller receiving the feedback discussed above.
US 7,826,752 (“Zanoni”) teaches it was known that optical communication through the atmosphere is subject to signal perturbations. See, Zanoni at coi. 7, first full paragraph:
For FSO communications, the primary impairments are due to scattering and atmospheric turbulence. In the case of scattering there are several mechanisms: molecular scattering, molecular absorption, and aerosol scattering. Turbulence induced refractive index fluctuations causes distortion of the optical beam by distorting the optical phase front that results in random modulations in the received optical power (intensity scintillations). Clouds, smoke, or fog can completely obscure a line of sight communications link.
In the next paragraph, Zanoni teaches to compensate for these perturbations:
There are multiple methods for dealing with dense scattering (i.e. clouds, smoke, and fog) by either using site diversity or by using very long wavelengths such as 3.8 urn.
Zanoni teaches pre-distortion that can be used for security purposes and for error correction.  See Zanoni at col. 4, line 62 to col. 5, line 1:
... scrambling data or pre-distorting the signals for security purposes, forward error correction [FEC] for improved link communication, adaptive modulation for optimizing the data rate and modulation format, and polarization control of the signals in an appropriately designed vector modulator.

Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a method of optical communication between a transceiver on earth and a communication satellite in an orbit above the earth comprising … wherein the distance between the communication satellite and the guidestar satellite is at least equal to a velocity of the communication satellite divided by a roundtrip time that it takes the reference beam to travel from the guidestar satellite to the transceiver and the corresponding uplink beam to travel from the transceiver back to the communication satellite
Regarding claim 13, the prior art of record fails to teach, in combination with other claim limitations, the transceiver according to claim 13, comprising a second wavefront sensor configured to measure a wavefront of a downlink beam originating from the communication satellite, wherein measurements of the second wavefront sensor are additionally used to pre-correct the wavefront of the uplink beam.
Regarding claim 14, the prior art of record fails to teach, in combination with other claim limitations, a system comprising a transceiver, a communication satellite, and a guidestar satellite, “wherein the communication satellite and the guidestar satellite are separated by a distance at least equal to a velocity of the communication satellite divided by a roundtrip time that it takes the reference beam to travel from the guidestar satellite to the transceiver and the corresponding uplink beam to travel from the transceiver back to the communication satellite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.